DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Final Detailed Action in response to amendment filed on 29 June 2022.  The present application claims 1-4, 7, 13-19, 21-23, 26, 28, 31, 36 & 37, submitted on 29 June 2022 are pending. Applicants’ cancelation of claims 5, 6, 8-12, 24, 25, 27, 29, 30 and 32-35 indicated on 29 June 2022 has been acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 13-19, 21-23, 26, 28, 31, 36 & 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garwood (U.S. Patent No. 5,226,531).
Regarding claim 1, Garwood discloses (see Figure 9 and Figure 10) top tool assembly (73) for assisting in forming flanges along the top (13) of the pliable side walls of a carton (1), comprising: (a) a plurality of camming surfaces (35) configured to engage a top portion (13) of pliable side walls of a carton (1) the side walls being in nominal upright orientation relative to the interior of the carton (1); (b) a camming structure (83) to which the camming surfaces (35) are mounted (see Figure 9), the camming structure (83) is movable toward the carton (1) to force the camming surfaces (35) against the top portion (13) of the side walls of the carton (1) in an outward direction relative to the interior of the carton (1) to partially deform the top portion (13) of the pliable side walls further outwardly relative to the nominal orientation of the side walls relative to the interior of the carton (Column 8, line 07-20); and (c) a seal profile (115) having a perimeter portion corresponding to the locations of the camming surfaces (35), the seal profile (115) moveable relative to the camming surfaces (35) to deform the top portion (13) of the pliable side walls further outwardly relative to the orientation of the top portion (13) of the side wall resulting from the deformation of the top portion (13) of the side walls by the camming surface (35) to form sealing flanges along the top of the carton side walls (see Column 7, line 65-68 – Column 8, line 01-06).
Regarding claim 2, Garwood discloses (see Figure 9 and Figure 10) the carton (1) having a bottom (15); and the camming structure (83) is moveable to move the camming surfaces (35) towards the bottom (15) of the carton (1) to bear against the top portion (13) of the side walls of the carton (Column 8, line 07-20).
Regarding claim 3, Garwood discloses (see Figure 9 and Figure 10) wherein the camming surfaces (35) are contoured to extend upwardly and outwardly (see Figure 9) relative to upper edge portions (13) of the carton side walls thereby to deform the upper edge portions (13) outwardly as the camming surfaces (35) are moved toward the bottom (15) of the carton (Column 8, line 07-20).
Regarding claim 4, Garwood discloses (see Figure 9 and Figure 10) wherein the camming surfaces (35) are part of a linear cam (see Figure 9). 
Regarding claim 7, Garwood discloses a holder (75) for receiving the carton (1) therein, the holder (75) comprising a perimeter extending along the upper portion (13) of the carton (see Figure 9 and Figure 10). 
Regarding claim 13, Garwood discloses (see Figure 9 and Figure 10) a tray sealer (69), comprising: (a) a bottom tool assembly (75) for receiving trays (1) to be sealed, the trays (1) having upwardly extending, pliable and deformable side walls disposed in nominal upright orientation with top margins (13); (b) a top tool assembly (73), comprising a camming structure (83) for deforming the top margins (13) of the tray side walls outwardly relative to the trays (1) to initiate the formation of a sealing flange, the camming structure (87) having a plurality of camming surfaces (35); and (c) the camming structure (83) moveable relative to a base tool assembly (73) to press the camming surfaces (35) against the top margins (13) of the tray side walls to partially deform the top margins (13) of the side walls outwardly relative to the nominal upright orientation of the side walls (Column 8, line 07-20); and (d) a seal profile (115) moveable relative to the camming structure (83) to engage the top margins (13) of the tray side walls previously partially outwardly deformed by the camming surfaces (35) to further deform the top margins (13) of the tray side walls further outwardly relative to the orientation of the top portion (13) of the side wall resulting from the deformation of the top portion (13) of the side walls by the camming surfaces to form sealing flanges extending outwardly to form the side walls into a flat top plane (see Column 7, line 65-68 – Column 8, line 01-06).
Regarding claim 14, Garwood discloses (see Figure 9 and Figure 10) wherein the camming structure (83) comprises a plurality of camming surfaces (35) contoured to press in unison against the top margins (35) of the tray side walls as the camming structure (83) moves toward the base tool assembly (Column 8, line 07-20). 
Regarding claim 15, Garwood discloses (see Figure 9 and Figure 10) wherein the camming surfaces (35) project outwardly relative to the tray (1) in the direction along the tray side walls from the bottom (15) of the tray to the top of the tray (see Figure 9).
Regarding claim 16, Garwood discloses wherein the camming structure (83) comprises a camming plate (see Figure 9) and wherein the camming surfaces (35) projecting from the camming plate (as shown in Figure 9).
Regarding claim 17, Garwood discloses (see Figure 9 and Figure 10) wherein the camming plate (see Figure 9) is in the form of a perimeter structure having an open central portion (107) to provide clearance for portions of the top tool assembly (73).
Regarding claim 18, Garwood discloses (see Figure 9 and Figure 10) wherein the camming surfaces (35) project from the perimeter structure (105).
Regarding claim 19, Garwood discloses (see Figure 9 and Figure 10) wherein the camming surfaces (35) are disposed at the distal ends of wedge elements that project from the camming plate (see Figure 9).
Regarding claim 21, Garwood discloses (see Figure 9 and Figure 10) wherein the bottom tool assembly (75) and top tool assembly (73) are moveable towards and away from each other resulting in engagement or disengagement of the camming structure (83) with the tray side walls (see Column 7, line 03-12).
Regarding claim 22, Garwood discloses (see Figure 9 and Figure 10) wherein the seal profile (115) is movable relative to the camming surfaces (35; see Figure 10).
Regarding claim 23, Garwood discloses (see Figure 9 and Figure 10) wherein the seal profile (115) pressing the outwardly turned top margins (13) of the tray side walls against the base tool (75) assembly to form the sealing flanges (see Column 7, line 65-68 – Column 8, line 01-06).
Regarding claim 26, Garwood discloses (see Figure 9 and Figure 10) wherein the top tool assembly (73) further comprising a linkage assembly for sequencing the operation of the camming structure (83) relative to the operation of the seal profile (see column 7, line 38-46).
Regarding claim 28, Garwood discloses (see Figure 9 and Figure 10) a method for sealing a container (1) having an open top defined by pliable, deformable nominally upwardly extending side walls (13), comprising: (a) initially pressing a camming surface (35) against the top of the side walls (13) to partially deform the top margins of the side walls (13) into an outwardly disposed position relative to the nominally upward orientation of the side walls (Column 8, line 07-20); (b) thereafter operating on the outwardly disposed side wall top margins (13) with a seal profile (115) that is movable relative to the camming surface (35) to further deform the side wall top margins (13) further outwardly relative to the orientation of the side wall top margins resulting from the deformation of the side walls top margins by the camming surfaces (35) to form a horizontal sealing flange (see Column 7, line 65-68 – Column 8, line 01-06); and (c) applying a top cover (7) to the formed sealing flanges of the container (see Column 8, line 02-04).
Regarding claim 31, Garwood discloses (see Figure 9 and Figure 10) wherein a plurality of camming surfaces (35) are used to press against the top portion of the side walls (13) to form the top margins (13) of the side walls into an outwardly disposed position relative to the nominal upright position of the sealing container side walls (Column 8, line 07-20).
Regarding claim 36, Garwood discloses (see Figure 9 and Figure 10) the seal profile (115) further deforming the top portion of the pliable side walls (13) of the carton (1) to cause the top portion of the pliable side walls (13) to extend around the carton in a plane horizontal flange (see Column 7, line 65-68 – Column 8, line 01-06).
Regarding claim 37, Garwood discloses (see Figure 9 and Figure 10) a stop (51) to prevent the further travel of the camming surfaces (35) toward the carton (1) once the top portion of the pliable side walls (13) have been partially deformed outwardly by the camming surfaces (35) while allowing the seal profile (115) to continue moving toward the carton (see Column 7, line 65-68 – Column 8, line 01-06).

Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive. Applicant assert prior art Garwood fails to disclose or suggest “fingers” forced “against the top portion of the side walls of the carton in an outward direction relative to the interior of the carton to partially deform the tope portion of the pliable side wall further outwardly relative to the nominal orientation of the side walls relative to the interior of the carton”.
The Examiner respectfully traverses Applicants assertion with respect disclosure which describes actuating recited camming apparatus against the interior surface of a container and deforming the top portions of the container during forming and sealing operations as recited above in disclosed rejection.  
In response to applicant's argument that the interpreted equivalent camming surfaces “are not forced against the top portion of the side walls of the carton in an outward direction relative to the interior of the carton to partially deform the tope portion of the pliable side wall further outwardly relative to the nominal orientation of the side walls relative to the interior of the carton”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth by the metes and bound of the claim, thereby rendering the rejection proper and to be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731